LETTS, Judge,
concurring in part and dissenting in part.
I concur in the reversal of this case, but see no reason to remand it. The record establishes that appellant did, in fact, practice as a nutrition counselor prior to April 1, 1988, and she is eligible to do so under the grandfather clause set forth in section 468.51, Florida Statutes (1991). The appel-lee argues that the appellant was not “employed” as a nutrition counselor since she did not charge separately for this service when sending out her bills as a licensed massage therapist. I see no such requirement under the law. The question is: did she perform services as a nutrition counsel- or — clearly she did.